Citation Nr: 1234113	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  07-38 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right wrist and/or hand disability, claimed as carpal tunnel syndrome and degenerative joint disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran had active duty from August 1976 to August 1994.  His period of active duty from September 1, 1994 to March 31, 2003, is a bar to VA benefits (see October 2009 Board decision). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

A hearing was held on June 11, 2009, before the undersigned.  A copy of the hearing transcript is of record.

In October 2009, the Board, in pertinent part, remanded the issues of entitlement to service connection for right wrist carpal tunnel syndrome, a heart disability, and hemorrhoids, as well as an increased rating claim for residuals of gunshot wound to the left lower leg.

In an August 2011 rating decision, the RO granted service connection for coronary artery disease and such award represents a complete grant of the benefits sought with respect to the Veteran's heart claim.

Thereafter, the remaining remanded claims returned to the Board in November 2011, at which time, the Board denied service connection for a low bowel disorder (to include hemorrhoids) and determined that the criteria for an initial rating in excess of 10 percent residuals of gunshot wound to the left lower leg had not been met.  In the November 2011 decision, the Board also remanded the right wrist claim for further development and it has since returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right wrist/hand disability.  He attributes his current disability to the administrative duties, to include typing and the use of the computer, performed during service.  His service personnel records show that he performed administrative work.  

In December 2009, the Veteran was afforded a VA examination to determine the nature and etiology of any current right wrist/hand disability.  However, as noted in the November 2011 remand, the Board determined that the December 2009 VA examination was inadequate for rating purposes because although the examiner diagnosed the Veteran with right carpal tunnel syndrome and arthritis of the right hand, the etiology of those disabilities was not discussed.  

Consequently, in the November 2011 remand, the Board requested that the Veteran undergo an additional examination to determine the etiology of the Veteran's right wrist/hand disabilities.  In this regard, the Veteran underwent VA neurological and wrist examinations in January 2012; both examinations were performed by the same examiner.  The January 2012 VA neurological examination report shows a diagnosis of mild right carpal tunnel syndrome, due to occupational repetitive motion injury, and the examiner noted that there is no documentation of carpal tunnel syndrome in either hand in the Veteran's service treatment records.  The wrist examination report shows a diagnosis of chronic strain of the right wrist due to occupational strain which the examiner stated is less likely than not incurred in or caused by service.  The examiner indicated that the Veteran's service treatment records do not document an abnormality in either of the Veteran's wrists.  The examiner concluded that the Veteran's current symptoms in his wrist are more likely than not a consequence of his occupational duties as a truck driver.  

While the January 2012 VA examiner discussed the etiology of the Veteran's right carpal tunnel syndrome as requested in the prior remand, she did not discuss the Veteran's arthritis in the right hand and its etiology, which was also requested.  The Court has held 'that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders.'  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board recognizes that the right wrist claim has been previously remanded twice, and sincerely regrets the further delay.  However, in light of the above-noted deficiency in the January 2012 VA wrist examination report, compliance with the terms of the Board's November 2011 remand is necessary prior to further appellate review, and if not, 'the Board itself errs in failing to ensure compliance.'  Id.  Thus, in order to comply with the November 2011 remand, the Board finds that a supplemental medical opinion is necessary in order to properly decide the claim.  
  
The Board further observes that, in determining that the Veteran's right wrist carpal tunnel syndrome and chronic strain are more likely related to his occupational duties as a truck driver (as opposed to his service), the January 2012 VA examiner did not reconcile the opinion with the Veteran's administrative duties performed during service.  As indicated, the Veteran attributes his current right wrist disability to the administrative duties performed during service.  On remand, the Board also finds that the examiner should provide additional adequate supporting rationale for the proffered etiology opinion.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding evidence, the Veteran's claim should be referred to the January 2012 VA examiner (or other suitable VA examiner if that examiner is unavailable) for a supplemental medical opinion.  The entire claims file and a copy of this Remand must be made available to the examiner, and the report should include discussion of his documented medical history and assertions. 

After a complete review of the claims file, the examiner is asked to provide a supplemental medical opinion addressing the following:  

a).  Provide an opinion as to whether the Veteran's degenerative joint disease of the right hand (see December 2009 VA examination report) is at least as likely as not (a 50 percent or more likelihood) related to service, or otherwise had its onset in service ending in August 1994.  

b).  Indicate whether x-ray evidence of arthritis of the right wrist or hand was shown within one year of August 31, 1994.  

c).  Reconcile the January 2012 VA opinion - that the Veteran's right carpal tunnel syndrome and chronic strain in the right wrist are at least as likely as not related to his civilian occupational duties as a truck driver and less likely related to service - with the Veteran's administrative duties (repetitive motion) performed during service, and his lay reports of etiology and continuing symptoms since service. 

The examiner should provide a complete rationale for any opinion provided.  If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations and affords them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


